 



EXHIBIT 10.1

The Bank of New York
Corporate Trust and Agency Services
2 North LaSalle Street, Suite 1020
Chicago, IL 60602
Charles Baker
(312) 827-8576

Distribution Date: January 28, 2005

SEQUOIA MORTGAGE FUNDING CORPORATION
Collateralized MBS Funding Bonds, Series 2002-A

Certificate Monthly Distribution Summary

                                                                               
                          Beginning Cert       Pass       Interest      
Principal       Total       Realized       Ending Cert     Class     CUSIP      
Balance       Through       Distribution       Distribution       Distribution  
    Losses       Balance                                                        
A-1       81743UAA3         9,186,599.81         3.020000 %       23,119.61    
    321,183.17         344,302.78         0.00         8,865,416.64     A-2    
  81743UAB1         1,259,884.94         3.570000 %       3,748.16        
19,034.93         22,783.09         0.00         1,240,850.01                  
                                      Total                 10,446,484.76      
            26,867.77         340,218.10         367,085.87         0.00        
10,106,266.65                                                      

Current Payment Information
Factors per $1.00

                                                                               
                Original Cert       Beginning       Interest       Principal    
  Ending       Current Pass     Class     CUSIP       Balance       Factor      
Factor       Factor       Factor       Through                                  
                A-1       81743UAA3         64,761,000.00         141.853890666
        0.356998958         4.959515336         136.894375330         3.020000 %
  A-2       81743UAB1         15,861,000.00         79.432882063        
0.236312824         1.200109199         78.232772864         3.570000 %        
                                        Total                 80,622,000.00    
    129.573624517         0.333256025         4.219916458         125.353708060
                                                         

Underlying Certificates Monthly Distribution – Group I

                                                                               
                                              Original       Beginning      
Pass       Interest       Principal       Total       Realized       Interest  
    Ending     Series     Class       Balance       Balance       Through      
Distribution       Distribution       Distribution       Losses       Shortfall
      Balance                                                                  
 
CWMBS 94K
      A1         123,119,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
DLJMA 93-Q18
      1A1         51,833,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
DLJMA 94-2A
      1A1         85,787,000.00         275,700.44         5.105185 %      
1,172.92         684.25         1,857.17         0.00         0.00        
275,016.19    
ONE 00-2
      2A         152,653,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
RYMS3 92-B
      1A2         7,712,906.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
SBM7 94-2
      A1         49,384,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
SMS 91-K
      A1         110,588,063.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
SMS 91-K
      A3         1,917,885.00         0.00         0.000000 %       0.00        
0.00         0.00         0.00         0.00         0.00    
EAGLE 98-1
      M1         46,029,000.00         9,165,820.43         2.897500 %      
25,233.37         329,411.51         354,644.88         0.00         0.00      
  8,836,408.93    
INMC 94-R
      M2         4,620,000.00         0.00         0.000000 %       0.00        
0.00         0.00         0.00         0.00         0.00    
INMC 94-V
      B1         3,618,000.00         0.00         0.000000 %       0.00        
0.00         0.00         0.00         0.00         0.00    
INMC 94-X
      B1         2,769,000.00         0.00         0.000000 %       0.00        
0.00         0.00         0.00         0.00         0.00    
INMC 95-C
      B1         12,828,797.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
INMC 95-T
      A2         65,695,250.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00                      
                                             
Total
                718,554,901.00         9,441,520.88                   26,406.29
        330,095.76         356,502.05         0.00         0.00        
9,111,425.12                                                                  

 



--------------------------------------------------------------------------------



 



Underlying Certificates Monthly Distribution – Group II

                                                                               
                                              Original       Beginning      
Pass       Interest       Principal       Total       Realized       Interest  
    Ending     Series     Class       Balance       Balance       Through      
Distribution       Distribution       Distribution       Losses       Shortfall
      Balance                                                                  
 
GRCAP94-HM4
      A1         245,813,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00    
INMC 95-E
      B1         4,608,492.00         0.00         0.000000 %       0.00        
0.00         0.00         0.00         0.00         0.00    
PMLT 99-A
      M1         2,914,000.00         1,285,596.88         3.400248 %      
3,642.79         19,423.40         23,066.19         0.00         0.00        
1,266,173.48    
RTC 95-2
      A3         119,696,000.00         0.00         0.000000 %       0.00      
  0.00         0.00         0.00         0.00         0.00                      
                                             
Total
                373,031,492.00         1,285,596.88                   3,642.79  
      19,423.40         23,066.19         0.00         0.00         1,266,173.48
                                                                 

Underlying Pool Delinquent Information by Group

                                                                               
                                              Loans       Delinquent      
Delinquent       Delinquent                                   Outstanding      
30-59 Days       0-89 Days       90+ Days       Foreclosure       REO      
Realized Losses     Series     Balance       No.     Balance       No.    
Balance       No.     Balance       No.     Balance       No.     Balance      
Curr. Amount                                                  
CWMBS 94K
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
DLJMA 93-Q18(1)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
DLJMA 94-2A(1)
      446,811.97         0       0.00         0       0.00         0       0.00
        0       0.00         0       0.00         0.00    
ONE 00-2(2)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
RYMS3 92-B(2)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
SBM7 94-2(2)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
SMS 91-K
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
EAGLE 98-1
      14,962,772.93         8       968,201.75         2       124,552.46      
  8       1,075,095.09         9       868,068.11         10       1,059,112.28
        0.00    
INMC 94-R
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
INMC 94-V
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
INMC 94-X
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
INMC 95-C
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
INMC 95-T(2)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00                                
                 
Total
      14,962,772.93         8       968,201.75         2       124,552.46      
  8       1,075,095.09         9       868,068.11         10       1,059,112.28
        0.00                                                

                                                                               
                                              Loans       Delinquent      
Delinquent       Delinquent                                   Outstanding      
30-59 Days       0-89 Days       90+ Days       Foreclosure       REO      
Realized Losses     Series     Balance       No.     Balance       No.    
Balance       No.     Balance       No.     Balance       No.     Balance      
Curr. Amount                                                  
GRCAP94-HM4
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
INMC 95-E
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00    
PMLT 99-A
      19,476,617.82         18       1,222,435.81         7       306,557.29    
    5       395,653.96         11       611,670.44         4       207,705.61  
      0.00    
RTC 95-2(1)
      0.00         0       0.00         0       0.00         0       0.00      
  0       0.00         0       0.00         0.00                                
                 
Total
      19,476,617.82         18       1,222,435.81         7       306,557.29    
    5       395,653.96         11       611,670.44         4       207,705.61  
      0.00                                                  
 
                                                                               
                                                                             
Total All
      34,439,390.75         26       2,190,637.56         9       431,109.75    
    13       1,470,749.05         20       1,479,738.55         14      
1,266,817.89         0.00                                                



(1)   Information shown for the Underlying Mortgage Loans for this Pooled
Security is based on the Underlying Mortgage Loan group related to such Pooled
Security only.
  (2)   Information shown for the Underlying Mortgage Loans for this Pooled
Security is based on all the Underlying Mortgage Loan groups in the related
series.

 



--------------------------------------------------------------------------------



 



Certificate Account Information

                                                                               
    Beginning       Funds       Withdrawals       Management       Available    
  Funds       Ending     Group     Balance       Deposited       Trustee Fee    
  Fee       Funds       Distributed       Balance                              
                    I       0.00         356,502.05         236.04         0.00
      356,266.01       344,302.78         11,963.23     II       0.00        
  23,066.19           32.14         0.00         23,034.05         22,783.09    
         250.96                                                   Total      
0.00         379,568.24         268.18         0.00       379,300.06      
367,085.87         12,214.19                                          

                                                  Additional Reporting Items    
Pool I       Pool II       Total                                 2.15(a)    
Available Interest
      26,406.29         3,642.79         30,049.08                              
       
Available Principal
      330,095.76         19,423.40         349,519.16                          
      2.15(b)    
Monthly Interest Amt.
    see p. 1
                                                  2.15(c)    
Carryforward Interest
      0.00         0.00         0.00                                 2.15(d)    
Principal Paid
    see p. 1
                                                  2.15(e)    
Class Print Amts.
    see p. 1
                                                  2.15(f)    
Beginning Actual OC
      2.7000 %       2.0000 %                                              
Ending Actual OC
      2.7000 %       2.0000 %                                         2.15(g)  
 
2nd preceding pool bal
      15,968,492.13         19,775,393.80         35,743,885.93                
                2.15(h)    
Required OC
      2.7000 %       2.0000 %                                         2.15(i)  
 
Has Step-up Occurred?
    No     No                                         2.15(k)    
Monies Deposited to Reserve Fund
      137.51         0.00         137.51                                      
Monies Withdrawn from Reserve Fund
      137.51         0.00         137.51                                 2.15(l)
   
Amts. Dist. to Investor Certificateholders
      11,963.23         250.96         12,214.19                              

Note: Management Fee is to be paid on an annual basis. This month’s Fee together
with last month’s annualized amount equals the full annual Fee.

 